Citation Nr: 1133673	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-37 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hypertension


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The appellant had active duty for training (ACDUTRA) from November 1968 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDING OF FACT

Hypertension is not attributable to the appellant's period of ACDUTRA.


CONCLUSION OF LAW

Hypertension was not incurred during the appellant's period of ACDUTRA.  38 U.S.C.A. §§ 1110, 101(24) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

In January 2007 the appellant was advised of the evidence and information necessary to support a claim of entitlement to service connection.  He was invited to submit or identify relevant evidence.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional pertinent evidence.  This letter also discussed the manner in which VA determines disability ratings and effective dates.

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect VA's duty to assist, the Board notes that identified treatment records have been associated with the claims file.  A VA examination has been carried out.  The Board finds that the examination was adequate in that the examiner reviewed the record, interviewed the appellant, and performed an appropriate examination prior to providing her conclusions.  Neither the appellant nor his representative has identified any additional evidence that might support the claim.  As such, the Board has determined that the duty to assist provisions of the VCAA have also been met.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

As a preliminary matter the Board notes that as member of the National Guard with active duty for training only who has not yet established service connection for any disability, the appellant has not established his status as a Veteran.  In this regard, the Board observes that active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (2010).  That is to say, when a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve Veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez, 11 Vet. App. at 419.

A Veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  The burden is on VA to rebut the presumption soundness, by clear and unmistakable evidence, both that the disorder at issue pre-existed service, and was not aggravated by service.  See VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

The presumptions of soundness and aggravation do not apply to a claimant who had only active duty for training and who is not otherwise a Veteran (for example, by reason of having a service connected disability).  Paulson v. Brown, 7 Vet. App. 466, 470- 471 (1995); see also Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  In Donnellan, the Court held that, in order to establish status as a Veteran, a claimant seeking benefits based on aggravation of an injury or disease during a period of ACDUTRA has the burden of demonstrating that the preexisting disability worsened in service and that such worsening was beyond the natural progression of the disease.

Moreover, the only Veterans (as defined by 38 U.S.C. § 101(2)) who are entitled to the benefits of the presumptions set out under 38 C.F.R. § 3.309, are those who either (1) served on active duty; (2) were disabled or died from a disease or injury incurred in or aggravated in line of duty during active duty for training; or (3) were disabled or died from an injury incurred in or aggravated in line of duty during inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   
For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Service treatment records reflect that on enlistment examination in August 1968, the appellant stated that his health was good.  He denied high or low blood pressure and palpitation or pounding heart.  On clinical examination his heart was normal , and his blood pressure was measured at 154/78.

When the appellant was examined in November 1968 for the purpose of induction, he endorsed high or low blood pressure.  The examiner did not elicit any history from the appellant.  Clinically, the appellant's blood pressure was 178/110.  His heart was noted to be normal.  The examiner noted that the appellant was hypertensive and that a work-up would be conducted.  He noted that the appellant would have a medical board.  The appellant was instructed to return to the clinic in two weeks, and that he could continue training while the work-up was in progress.  The diagnosis was hypertension, etiology to be determined.

Subsequently in November 1968, following a three-day blood pressure check, a consultation sheet notes that the appellant was found to have high blood pressure and sent from the physical examining station for evaluation.  The provider indicated that blood pressure readings on successive occasions ranged from 150-166 systolic and 90-110 diastolic.  The appellant denied a family history of high blood pressure and diabetes.  He also denied a history of severe headaches and frequent epitaxis.  He noted that he had been told of high blood pressure in October 1968 while hospitalized for tonsillectomy.  

On medical board examination in December 1968, the appellant's history was reviewed.  His blood pressure was 168/110.  The diagnosis was hypertension, etiology undetermined.  The examiner concluded that hypertension was not  incurred in the line of duty and existed prior to service.  He determined that the appellant was not medically qualified for enlistment or induction due to his hypertension.  He was presented to the medical board for evaluation and disposition.

A subsequent December 1968 medical board determined that hypertension was not incurred in the line of duty and had existed prior to service.  It also concluded that hypertension was not aggravated by service.

A letter from the appellant's private physician, dated in December 2006, notes that the appellant had received care from Centracare Clinic since 1964.  He indicated that the appellant's blood pressure had been elevated and consistent with a diagnosis of hypertension since January 1969.  He stated that antihypertensive therapy was initiated in May 1997.

On VA examination in January 2007, the appellant's history was reviewed.  Following physical examination, the examiner concluded that the appellant's hypertension was not related to service.  She noted that he had been on medication for hypertension only for the past 10 years.  

Having carefully reviewed the record, the Board concludes that service connection for hypertension is not warranted.  The record clearly reflects that the Veteran's blood pressure was elevated upon induction examination in November 1968, and that further testing resulted in a diagnosis of hypertension.  As such, the Board finds that hypertension preexisted the appellant's period of ACDUTRA.  The Board's conclusion is supported by the findings of the medical board, which determined that hypertension was not incurred in the line of duty, had existed prior to service, and was not aggravated by service.  The Board also notes that the appellant has neither submitted nor identified evidence establishing that his hypertension was aggravated during ACDUTRA.  Rather, he has maintained that his hypertension started during ACDUTRA.  

In reaching this conclusion, the Board has considered the Veteran's statements with respect to the onset and etiology of his hypertension.  However, the Board finds that the appellant is not competent to state whether hypertension began during ACDUTRA or is related to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the etiology of this claimed disability is far too complex a medical question to lend itself to the opinion of a layperson.

In summary, the record establishes that hypertension preexisted ACDUTRA and that it was not aggravated during that period.  As such, there is no basis upon which to grant service connection for this claimed disability.  


ORDER

Entitlement to service connection for hypertension is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


